Title: Pay Book of the State Company of Artillery, [1777]
From: 
To: 


[1777]
The Continent of Europe is 2600 miles long and 2800 miles broad.
The Dutch in the Greenland fishery have from 150 to 200 sail and ten thousand seamen.
It is ordered that in their public prayers they pray that it would please God to bless the government, the Lords, the states, and their great & small fisheries.
The Dutch were computed by Sir Walter Raleigh to have 3000 ships & fifty thousand seamen employed in the herring fishery; 8000 more ships & 150.000 seamen more in exporting and vending the province of Holland in the whole having 20.000 ships.
Glass is a compound of sand or stone and vegetable salts—100 ld of sand will produce 150 ld of glass. The kind of sand or stone is of that species called tarso—the white, chrystalline and flinty. The salt is produced from a sea weed called Kali, or for want of this from wormwood, woad, alga, common thistle, bramble, hops, and the whole leguminous tribe.
The proportion for chrystal glass is 200 pounds of tarso to 130 of salt.
These are put into an oven or reverbatory furnance and calcined for five hours when it becomes frit.
The frit is put into melting pots with a kind of blackish stone called Manganese to render it more clear and azure.
Asia Minor
Pamphylia produces a great number of goats whose hair make excellent camblets.
Greece is a fertile Country now divided into Macedonia, Albania, Epirus, Thessaly and Achaia. Macedonia has rich mines of gold.
Achaia produces rice cotton tobacco.
Greece in general has plenty of corn wine and oil. Several parts produce silk—its wool is coarse and bad.
Salonica or Thessalonica is one of the principal cities and best ports in Greece; it has near 300.000 people. Constantinople is near it.
Smyrna, the most considerable town in Asia Minor, has one of the best ports in the Levant and the greatest trade of this part of the Turkish dominions.
The River Pactolus remarkable for its golden sands runs through Lydia in Asia minor.
The country about Tocat produces a great variety of excellent plants and particularly some Fossilia, or subterraneous vegetations of surprising beauty. They are something like our flints, inclosed in matrices, which when broken display some of the finest chrystallizations that can be imagined.
The High Chain of Mountains in Capadocia called Antitaurus have mines of silver copper iron allum &c.

There is a great deal of saffron and fine marble in several parts of Asia Minor.
Postlethwait
Britain
Lies Between 50 & 59 d[egrees] N L. Long from 5 to 600 Miles. Greatest breadth 300.
Chief productions of England:






Corn
Cheese
Rock salt
Fullers earth



Timber
Hides
Alum
Pipe &


Cattle
Beer & Malt
Copperas
Potters clay



Horses
Spirits
Lapis Calaminary



Sheep
Cyder
Stones of divers sorts



flax
Tin
for building paving &c.



wool
Copper
Slate



Salt
Lead
Oker



Tallow
Iron





butter





Manufactures of Woll Hair & Cotton
{
Cloth of several sorts


Serges perpets says shallons


Stuffs of various kinds


Bays flannels dimities fustians


Camblets mohairs grograms &c


Blankets, rugs carpets



Manufacturers of Silk {

Lace


Velvets


Brocades


Sattins


Taffeties


Damasks


Lutestrings


Mantuas


Sarsenets




Manufacturers of Flax & Hemp {

Linnens of various sorts


Lance


Thread


Cordage


Paper



Manufacturers of Timber {

Ships & vessels of all sorts


Casks of all kinds



Manufacturers of Metal {

Artillery


cannon, Mortars


Bullets boms & c.





Coin & wrought plate
}
Gold Silver copper






Bells of all sizes
}
Pipes & Vessels


of mixed metals
for culinary and


Coppers
other domestic


Caldrons
uses of Iron,


Furnaces
brass Copper


Statues of Brass or lead
Pewter lead silver


Ballustres or Pallisadoes









Edged tools
}



Iron Brass Steel
{
Wire
{
Gold Silver Copper Iron Brass Steel






Engines


Weapons


Armour of all sorts








Manufacturers of Skins & Hair of beasts
{



Parchment


vellum


Leather of which are made furs for Cloathing


Hats & Caps Shoes & Boots


Saddles harness & furniture for horses


Gloves & garments coaches & chairs. Houshold stuffs Covers of books



Products & Manufactures of Scotland & Ireland much the same except for timber plaiding & striped muslins peculiar to the former.
The Coal trade an immense trade; employs near 1500 sail of shipping & seamen in proportion, besides watermen lightermen &c. You may see 600 Colliers before the city of London at a time.
Another Branch of the coastry trade: Tin from Cornwall, rock salt from Lancashire, Cheese & Lead from Cheshire, culm from Swansey in Ways. The whole employs 300 sail Ships. These and several other branches of coasting trade for corn, fish, copper, glass &c. are computed to employ 100.000 persons.
The Hard ware manufactures Birmingham & Sheffield. The latter employs 40.000 people.
The woolen manufactors employs a milion of people. The consumption at home amounts to a million Sterling ⅌ yr.
Their fisheries a large branch—consist of herrings, Pilchards, mackarel, oysters, lobsters—Salmon taken on the severn.
Scotland produces grain which it sends partly to Spain, Holland, Norway. Fir trees of an immense size. A great number of black Cattle. Wool which goes Chiefly to England.
A fine manufacture of worsted stockings at Aberdeen. Large linnen manufactures & fine fisheries in Scotland.
Scotland has a fine salt manufacture & exports great quantities annually to Germany, Norway & the Baltic.
Irland is chiefly a country of Grazing though they have also a good deal of corn. They have a great many quarries of fine stone slate marble; and sea coal but their principal fuel is turf. They have some glass works the sand for which comes from England.
Their exports consist in cattle, hides, furs, tallow, butter, cheese, honey, wax, salt, hemp, linnen Cloth, timber, pipe staves, wool, and woolen Cloth, coarse rugs, and shag mantles, freezes, ratteens, camblets, salmon, herring &c—some lead tin and iron.
The Irish have immense quantities of Excellent Wool. They sheer their sheep twice a year. The Irish from the restraint on their manufactures clandestinely export great quantities of unwrought wool to France.
They trade a great deal with Flanders and the low countries especially for butter tallow & leather.
They carry on a great trade for beef with France.
They have a large herring fishery which they send to Spain & Portugal.
The Ballance of Trade with the Portuguese not so considerable in favour of the English as is imagined. Trade with Spain declined latterly by the interferenence with the French. No large ballance in favour of England.
The Ballance with Italy against England.
Trade with Turkey rather advantageous in the light of giving rise to new manufactury by the raw silk imported thence.
Among other articles exported to Germany are tobacco, ginger, Sugar. Hamburgh and Germany has a ballance against England.
They furnish her with large quantities of linnen.
In the trade with Holland a considerable ballance in favour of England.
Trade with France greatly against England.
The Trade with Flanders in favour of England.
A large ballance in favour of Norway & Denmark.
Ballance in favour of Sweden.
Great Ballance in favour of Russia.
Indian trade very advantageous upon the whole. A vast quantity of raw silk brought from thence.

Rate of Exchange with the several nations in 52


To Venice for a ducat
51d ¾.
Par 49d. .492. ⟨dec.⟩

Loss   4½ ⅌ Ct. 

Leghorn for a dollar
50 ⟨d.⟩
do. 51 ⟨d.⟩.69 ⟨dec.⟩

Gain   1⅔ ⅌ Cent

Genoa in favour of England not mentioned.


Lisbon for a milree
5/5 ⅞.
Par 67d.166 ⟨dec.⟩.

Gain not 2 ⅌ Cent

To Antwerp a £ Stg.
for 36/.5.⟨d.⟩
Par 35/. 17 ⟨dec.⟩.

Gain  3⅜ ⅌ Cent

Amsterdam do.
for 35[s].4.2⟨d.⟩
Par 36/  59 ⟨dec.⟩

Loss  3½ ⅌ Cent

Hamburgh do.
for 33[s].5.⟨d.⟩
Par 35/. 17 ⟨dec.⟩

Loss   5  ⅌ Cent

Exchanges with Norway Sweden, Russia & most parts of Germany are carried on through Amsterdam & Hamburgh at an equal disadvantage.
To Madrid for a piece 8/8 40 ⟨d⟩ ⅜. Par 43⟨d.⟩ 2 ⟨dec.⟩
Gain above 6½ ⅌ Cent
To Paris for the Crown of three livres 31d ⁷⁄₁₆ Par 29d.149 ⟨dec.⟩
Loss above 7⅛ ⅌ Cent
Postlethwaite supposes the quantity of Cash necessary to carry on the circulation in a state one third of the rents to the land proprietors for 1/9 the whole Product of the lands. See the articles Cash & Circulation.

France
Has an immense inland commerce carried on principally by rivers the chief of which are the Seine, the Loire, the Soane, the Rhone and the Garonne. There are five rivers [that] empty into the Seine not far from Paris and near eighty large cities that have a direct commerce with it by water. Tis supposed to contain near a million of inhabitants and the villages in the neighbourhood half a million more.
Lyons—situated at the confluence of the Soane & Rhone—the second city of France—is to the Southern provinces what Parris is to the Northern. It drives an immense inland commerce chiefly by water communications. By means of the Rhone it communicates with Geneva and All switserland and hence by the River Aar with the Rhine and several parts of Germany. By the Durance a large River but rapid it trades through piedmont with italy and brings home the productions of that Country. It is supposed to contain 200.000 people.
Marseilles in the Mediterranean is one of the principal sea ports of France.
Toulon is the best Harbour of France it has immense naval Magazines and arsenals a very large foundery for cannon. At the time it was besieged by the confederates in 1707, it had fifty four French ships of the line from 1st to fourth rates in the harbour.
Lewis the fourteenth was fifteen years with vast labour and expence uniting the Calabrian with the Mediterranean sea by a canal.
The French have a considerable smuggling trade of wool from England by way of Bologne, at the entrance of the Soane from whence passing to Amiens and Rouen it gives rise to flourishing woollen manufactures in imitation of those of England.
Marigolante produces cinnamon trees.
St Domingo (belonging to F[rance] & S[pain]) is 400 miles long and 120 broad—400 leagues in circumference. It is the largest of the Antilles. It has large forests of palms, elms, oaks, pines, juniper, caramite, acajou—great abundance of cattle and horses—well watered with navigable rivers full of fish—and the coast has a great number of crocodiles and tortoises. Its commodities are hides, sugar, rum, indigo, cotton, cocoa, coffee, ginger, tobacco, salt wax, hon[e]y ambergrease and various kinds of drugs and dying woods. It has mines of gold silver and copper not now cultivated.
In 1690 France had a fleet in the port of Brest superior to the united naval force of England & Holland.
At a certain period the French navy consisted of 115 sail of the line from 1st to fourth rates and 24 frigates &c. the whole having 7.080 ps. of Cannon—20618 sailors and 10904 marines.
Lewis the 14th. in June 1700 established the Council of Commerce consisting of some of the principal officers of state and twelve merchants chosen & paid by the principal trading towns, to represent all things relative to trade and manufactures and propose regulations &c. Infinite good has resulted to France from this institution. The salaries are about 400 £ Stg ⅌ annum.
Austria
Produces corn, wine, iron, steel, salt, parts of it fruit, cattle, horses. Great quantity of saffron.
It has a port in the Adriatic sea called Trieste with a good harbour; the chief export is iron and some salt. A good deal of wine is raised in the neighbourhood.
At Tirol there are mines of Iron silver and copper which produce a good revenue to government. Schwatz is noted for mines of silver. Halle the second city of Tyrol is famous for the produce of Salt. 40 years before Post[lethwayt,] according to Addison, it made 3,200.00 weight and gave a revenue to the Emperor of 200.000 crowns. A great quantity of Specie is coined here.
At Roveredo is a considerable manufacture of silk.
The Netherlands
Have valuable woolen manufactures but their chief manufactures are lace, cambricks, lawns and linnen. They have valuable manufactures of silk as well in the Austrian as in the French Netherlands.
Bruges (part of Aust[rian] N[etherlands]) has the most foreign trade of any town in Flanders. It sits about eight Miles from Ostend.
The Emperor attempted here at the instance of some English Merchants to establish an East India Company which appeared to be in a thriving way. He made an alliance with Spain to support his project; but a counter alliance being formed between France, England, Prussian Holland and Hanover which at length obliged him to renounce it.
The Austrian Netherlands export annually in fine thread, bone, lace, linnen, lawns, and Cambrick to amounts of near two millions Sterling besides which the[y] export considerable quantitys of tapistry, woolen stuff, cotton, silk &c.
The Kingdom of Bohemia is divided into Three parts—Bohemia proper, Silesia and Moravia. It is bounded by Austria, Brandenburgh & Lusatia, Bavaria, Saxony and Poland. Its revenues are computed at 12 or 14.00.000 £ one year with another. It has the best mines in Europe both for gold and precious stones besides its mines of silver copper tin, iron lead, sulphur and nitre. The precious stones are carbuncles, emeralds, amethysts, jasper, sapphire and some others. They make salt and alum in abundance. The soils produces a great deal of saffron. They have plenty of horses and Cattle, a great deal of beer but little wine. Prague is the principal city of Bohemia, the principal part of the commerce of which is carried on by the Jews. Carelsbadt another town is famous for baths and medicinal waters. It has a good many manufactures in iron.
Hungary [is] in longitude 16 to 23 latitude 45 to 49 North; bounded by the Carpathian mountains, which divide it from Poland on the North, by Transylvania and Wallachia on the East, by the River Drave which separtes it from Sclavonia on the South, and by Austria and Moravia on the West.
It possesses a very fruitful soil great abundance of horses and Cattle—corn six times as cheap as in England. It is rich in mines of gold silver and all other metals except tin. Produces a plenty of excellent wines particularly the celebrated Tockay. In some places are found even diamonds and other precious stones. It has great plenty of white red and black marble and some fine porphyry. It has a good breed of buffaloes which are made use of in husbandry. The peasants in tilling the ground find grains of gold. It has few other manufactures than those of copper and other hard wares, though some late attempts have been made to introduce others and with an appearance of success. This country abounds with salutary hot baths and fountains of vitriolic petrifying and other peculiar qualities; its rivers abound with fish; a thousand carp have been sold for a crown.
Chremnitz has the finest gold mine in Europe which has been worked near a thousand years. It extends nine or ten miles in length. It has also a mine of vitriol not far from the gold mine.
Schemnitz has six silver mines which also afford Gold. Hewsol and Hermgrant have abundance of rich copper mines from which are also extracted silver with several sorts of vitriol. There is said to be in the last two springs of vitriolic water which have the singular faculty of turning iron into copper. There are many fine medicinal baths.
America
Its boundaries yet unascertained. The part known little less in extent than all the other three parts together contains the greatest part of their productions and a variety of others peculiar to itself.
After the Spaniards (says Postlethwaite) the English have the most flourishing colonies, both with regard to the multitude of the inhabitants, the number of ships they send thither every year and the rich and precious commodities they draw from them, above half the trade and navigation of Great Britain being reasonably supposed to depend on her American settlement.
Mesnager in his secret memoirs says that when he returned with an account to Lewis 14th. that the spaniards would not come into his project for attacking Jamaica, the Monarch was most chagrined at their refusal and said “They were the most stupid wise people in the world.”

Asia
Productions: all those in Europe with the addition of many either in greater abundance than there or not produced there at all.
There is a great abundance of diamonds, pearl, coral, gold, silver, copper, iron, sulphur, red earth, salt peter, allum, quicksilver, potters earth (of which is made the porcelain), raw silk, cotton, tea, sago coffee, nutmegs, mace, cloves, cinnamon, peppers, indigo, china root, aquila wood, rhubarb, musk, vermillion, sticklack, borax, lapis lazuli, dragon’s blood, cubebs, frankincense, saffron myrrh, manna, ambergrease and many other of the valuable drugs and gums.
There is an immense canal in China 1000 Miles long which traverses the whole Chinese empire from Canton to Pekin. There is an immense wall of 600 leagues long that is a barrier against the tartars.
Asia Minor Islands
Tenedos is famed for its excellent Muscadine wines.
Lesbos since called Mytillene besides corn, wine, fruit, has quarries of Jasper and several sorts of marble.
Chios now scio—the rendezvous of the ships that go [to] Constantinople or from thence to Syria Egypt &c. It has corn wine and fruit—variety of gums—some silk and other manufactures.
Samos, extremely fertile, produces Muscadine wine—raw silk saffron Minerals drugs of different sorts—badly inhabitated at present.
Icaria, Now Nicaria has no great advantages either physical or improved.
Patmos has the best port in the Archipelago; nothing else remarkable.
Claros nothing worth notice.
Leria produces aloes.
Coos or Cos—one of the most flourishing of these Islands produces plenty of corn wine, olives and oil. Has a pretty good port.
Astypata, now Stampalia, not worth notice.
Carpathus, now Scarpanto. Nothing remarkable here but a plenty of marble.
Rhodes, in as flourishing a state now as Turkish Government will permit. Besides the usual productions of corn wine oil &c. it has iron copper and other minerals. Its manufactures are soap, camblets & tapestry, damasks and other silk stuffs. It has vermillion &c.
Cyprus was formerly flourishing & among other things produced sugar. This has now ceased. They have the best manufactures of cotton & wool of all the East.
Postlethwaite on Funds
“It is computed (says he) by the British Merchant that out of 49.000.000 £ expended and consumed by our people at home, not more than four millions are of foreign commodities. There remain therefore 45.000000 £ for an annual expence and consumption in home product and manufactures. Of these the land owner can expend and consume no more than his rents, and they are computed at no more than 14.000.000 of £. Sterling; therefore above two parts in three in home product and manufactures are expended and consumed by all other denominations of our people.” He infers that the farmer and trader pay three fourths of the public taxes.
The circulation was about thirty millions at this time twelve in specie, eighteen in paper. The same British Merchant in 1713 computed the imports of Great Britain at 5000000 £; its exports at 7000.000.
Labour
“It has been judged by experience that labour of 25 persons is nearly sufficient to provide meat drink apparel housing and generally all the necessaries of life for 100 persons.”
The par between land and labour is twice the quantity of land whose product will maintain the labourer. In France one acre and a half will maintain one; in England three owing to the difference in the manner of living.

Egypt
Produces in abundance corn, wine, rice, dates, senna, cassa, baulm, physical drugs, plants &c.
Alexandria is now Called Scanderic by the turks. It has a considerable manufacture of striped and coarse linnen.
Damietta has a very flourishing manufacture of fine linnen Cloth of all colors.
Maquilla carries on several kinds of linnen and cotton manufactures. Makes great quantities of sal armoniac.
Cairo is the capital of Egypt; formerly a place of great trade; the medium of all the commerce between Europe and the East Indies. It now carries [on] a good many manufactures, particularly one of Turkey carpets.
Fium a large and populous city; its principal commerce consists in linnen plain and striped; fine leather, carpets, the finest mats in all Egypt, figs, raisins, oranges, lemons and other fruits.
Upper Egypt among other things produces Rice.
Minio, famous for an earthern manufacture of water pots curiously wrought and said to give a peculiar freshness to the water.
Aboutic produces vast quantities of black poppies from which the best opium is made and spread over the whole turkish dominions.
Venice
The revenues of the state of Venice were 4.000.000 ounces of silver per annum. All transactions for above a certain value were invalid if not paid in Bank.
The Azores belong to the Portuguese. 7 in number, they produce corn wine fruits of every sort. Lie in the Alantic ocean between 37 & 40 N.L.
The Canaries belong to Spain—twelve in No. of which Teneriff [is] one. They produce wine corn & a variety of fruits but not enough corn for their subsistence. This is the rendezvous of the Galleons &c. from South America.

Amyanthus a kind of incumbustible stone said to be found in the Isle of Cyprus and in the Pyrrhennes whose fibres resemble cotton and may be manufactured. It is pretended that the ancients made their bays in which they used to burn their dead of this stone, and that they also made paper of it which being put into the fire lost the stain of former writing. The Caravansiers in travelling through the burning deserts of Lybia have stockings and drawers of this. Some assert that it is a tree. It is also called Abestos and is found in several other parts of the world—in India, Japan, China, Egypt, Negro pont, Corsica, Liguria, Bavaria, Wales &c.
In some experime[n]ts before the Royal society, it was found to be diminshed by fire; it has been vitrified by a burning glass but it cannot be consumed or calcined. It appears to be a kind of half mineral half vegetable. Grows in our highlands.
Florence in Italy subject to the Duke of Tuscany. It produces abundance of wines, citrons, lemons, oranges, olives &c., corn, rice, saffron, honey, wax, wood, flax, hemp, silk, copper, iron, allum, marble, prophyry and other fine stone. It manufactures serges and several other kinds of woolen cloths, silks, linnen, tapestries, gilt leather, earthen ware and perfumes.
From England it takes pepper, cloves, mais, indico, callicoes, lead, tin, Cloths, bays, perpetuanas, herring white and red, pickled sammon—New found land fish, pilchards, calf skins &c.
Landed Interest
Maitland in his history of London says in the year 961 land sold at 1/. per acre. In the year 1000 an ox sold for 2/6, a cow for 2/, a sheep for 1/, & a hog for 8d.
“It is agreed by the best authers of Political Arithmetic that the rents of lands houses and mines are not more than ⅜ of the annual expences of the nation.” Davenant calculates them at 14 Millions Stg.
Sir William Petty supposes every person in England upon an average spends 7 £ a head which supposing the nation to be 7 million makes the whole expence & consumption 49 Millions.
Aristotles politics Chap 6 definition of money. “As all useful things (says he) could not without great difficulty be transported from place to place, it was resolved, by common consent, that in bartering commodities they should reciprocally give and receive some substance, which being in its nature applicable to the purposes of life, might at the same time be easily carried about.”
The proportion of Gold & Silver as settled by Sir Isaac Newtons proposition was 1 to 14. It was generally throughout Europe 1 to 15. In China I believe it is 1 to 10.
It is estimated that the labour of 25 persons on an average will maintain an hundred in all the necessaries of life.
Postlethwaite in his time supposes six millions of people in England.
“The ratio of increase has been found by a variety of observations to be that 100.000 people augment annually one year with another to 100.175.”
Mr. Kerseboom agreeing with Doctor Halley makes the number of people thirty five times the number of births in a year.
Postlethwaite makes the Nobility, Gentry, Merchants, Farmers, Manufacturers and others which composed the increasing stock of the nation at … 3.052.083


The common soldiers, seamen, Labouring people and outservants, Cottagers, paupers, vagrants, beggars &c.
}
2.947.917




6.000.000


Spain produces corn, wine, oil, all the fruits of Europe and America, the finest wool in the world and silk in abundance, of which two articles there are valuable manufactures. She has mines of Gold, silver, copper, iron, lead & Mercury & allum—marble in abundance, and several precious stones. Some provinces produce rice and Sugar.
The mines of South America according to the registers of the Council of Trade are said in the first hundred years to have yielded in gold, silver, diamonds, pearls and other precious stones to the amount of 50.00.000.000. of money. Arragon, Valencia, Estramadura & Granada are earthly paradises.
Portugal is in its greatest extent from North to South 300 Miles; from East to West 120. Not very fertile in general. Does not afford a sufficiency of corn for its own consumption. Produces wine and oil—the latter not good. Has mines of allum, white marble, white allum, and alabaster and great quantities of salt. They have some woolen manufactures but of no value. Some silk but of inferior quality.
Russia commodities for exportation are Pitch Tar, in great quantity, [and]

Honey & bees wax
Russia leather, deer, bear and elk skins
Pot-ash, timber and plank, iron, and some copper
Hemp & flax, Linseed the best in Europe
Linnen & Linnen yarn, Russia linnen
Furrs such as sable, black fox, ermine, rain deer, martins, beaver
Raw silk by the wolga
Persian, Indian & Chinese goods
Deals, firr timber, Masts
Corn, Sturgeon & Caviar
Diaper
Sail Cloth, Canvas and duck,
Pot-ash
Tobacco—in plenty from Circassia—
Salt—very rich mines.

The Russian general export from Petersburgh estimated at three millions of which two by British subjects. The English had a million ballance against them.

The native Exports of Portugal are Wine, lemons, oranges, figs, raisins, almonds, salt, oil, cork, shumac, tunny fish, and other small articles. Some wool is also exported though prohibited.
The commodities they bring from their foreign dominions are diamonds of brazil and India, Sugar, tobacco, brazil wood, cocoa nuts, coffee, cotton, pepper, drugs, some inferior spices, whale bone, raw and tanned hides, elephants teeth, arrac, orchella, citrons and occasionally china-ware, India silks and cotton piece goods, Silver and gold, the former by permission obtaining licence, the latter c[l]andestinely.
Venice has the largest state of any in the Mediterranean. She possesses Dalmatia & several Islands in the Neighbourhood of the Morea. Her land is not very abundant in its productions nor has she many manufactures but she is the mart of that part of the world. She has a large Inland Commerce by the River Po, the Adige Adda &c. She has some silk manufactures. She has some mines of Iron & lead, all sorts of naval stores. She imports great quantities of drugs from her neighbours, which she sells again to the rest of the world. She had the finest glass manufactories in the world but was rivalled by France who has been since rivalled by England. There is a good deal of luxury at Venice, which is of service to her, by an influx of strangers.
Extracts from Demosthenes Orations
Philippic I. “As a general marches at the head of his troops, so ought wise politicians, if I dare to use the expression, to march at the head of affairs; insomuch that they ought not to wait the event, to know what measures to take; but the measures which they have taken, ought to produce the event.”
“Where attack him it will be said? Ah Athenians war, war itself will discover to you his weak sides, if you seek them.” Sublimely simple. Vide Long: Ch. 16

To be attended to
Are the limits of the several states & the acts on which they are founded ascertained and are our ministers provided with them?
What intelligence has been given to Congress by our ministers of the designs, strength by sea & land, actual interests & views of the different powers in Europe?
These notes are selected more for their singularity than use—though some important facts are comprehended.
Plutarchs Lives
Vol. 1.
Theseus:   Ægeus (his father) “being desirous of Children consulted the oracle at Delphi and received that celebrated answer which forbad him the use of any woman before his return to Athens.” It was in these words:

“The mystic vessel must
untouched remain
’Till thou to Athens shalt
return again.”

Page 11   Procrustes, a robber of Attica slain by Theseus in the same manner he used to put to death those who fell into his hands.
He had beds of several sizes and when he lit upon a traveller if he was too tall he would cut off a part of his legs, if too short he would extend him by machines to fit his bed.
Minos the King of the Cretans reduced the Athenians so low that by advice of the oracle they bound themselves every ninth year to pay a tribute of seven young men and seven virgins, who the fable says were put into a subterraneous place and there devoured by an animal called the Minotaur. Soon after Theseus arrived at Athens, the time of the tribute came about. He went a volunteer contrary to the persuasions of his father Ægeus; and by the assistance of Ariadne the daughter of Minos who fell in love with him, he slew the minotaur and returned with the young men and virgins triumphant to Athens, bringing off Ariadne with him. It is added that if he returned safe, there was a Convential signal to be hoisted on the vessel, which in the hurry of his joy was omitted. Ægeus, in sorrow for the imagined loss of his son, precipitated himself from a rock into the sea.
26   Theseus is said to have instituted games at Delos and to have been the introducer of the custom of giving palms to victors.
33   Hercules in honor of Jupiter instituted the Olympian games; in imitation of him Theseus instituted the Isthmian games in honor of Neptune.
He was the first that divided the commonwealth into three ranks: the nobles, the husbandmen and Artificers; to the first he committed the care of religion, the choice of Magistrates, the interpreting and dispensing the laws.
“Theseus was the first, as Aristotle says, who out of inclination to popular government parted with the regal power.”
Castor and Pollux were two brothers whose sister having been ravished by Theseus took Athens in his absence. They were worshipped afterwards as gods for the care they took of the city. His tomb was placed near the gymnasium and is a sanctuary for servants and others in distress, thereby signifying that while living he was the patron of the poor and afflicted.
In his absence from Athens his wife Phaedra fell violently in love with his son Hyppolitus who was banished by his father in consequence of the resentment of Phaedra and was devoured by a sea Monster. This fable has given rise to the Tragedy of Phaedra by Euripides, imitated by Racine, the conduct and execution of which piece are as admirable as the subject is monstrous disgusting and absurd.
The Athenians Sacrifice to Theseus the eight day of every month, in the same manner as they do to Neptune whose reputed son he was. The mystical meaning of this sacrifice is “because the number 8 being the first cube of an even number and the double of the first square, seemed to be an emblem of the immoveable power of this god, who has the names of Asphalius and Gaieochus, the establisher and supporter of the earth.”
Romulus
52   One of the accounts of his origin is that Tarchetius, King of Alba, saw in his own house the apparition of the God Priapus issuing out of the Chimny Hearth, and having consulted the oracle, was told that some young virgin should accept the embraces of the God and that she should have a son eminent for strength valour and good fortune. He commanded one of his own daughters to entertain the lover, but she thinking it an indignity sent her servant maid in her place who some-time after brought her two sons Romulus and Remus &c. &c. The most received is the story of the vestal virgin, well known &c.
54   The Romans call the Tutelar goddess of young Children Rumilia and in sacrificing to her use milk instead of wine in their libations.
54   “The Keeper of Hercules’s temple, having it seems little else to do, proposed to his deity a game at dice on condition that if he won he should have something valuable of the god, and if he lost he would provide him with a good supper and a pretty girl. Having lost he kept his word and Larentia was the woman to whom as the mistress of a god sacred honors were afterwards paid.”
The vulture was a favourable omen with the ancients because, says Plutarch, “it is the least hurtful of any animal; it preys only upon carrion and never kills or molests any living animal; and as for birds it touches not them, though dead, as being of its own species.”
64   The city being built, Romulus enlisted all that were able to bear arms into military companies of 3000 footmen and 300 horse; which were called legions because they were the choicest and most select of the people. “An hundred of the most eminent men he chose for his counsellors who were styled patricians and the whole body of them the senate which signifies a consistory of old men.”
The senate were afterwards called patres and then patres conscripti to distinguish them from the populace. A relation was established between the nobles and the common people in this manner: the former were styled patrons and the latter clients. Every common man chose some nobleman for his client and a reciprocity of good offices was established.
The Patrons were the counsellors and pleaders for their clients in law suits, their advocates when under prosecution, their advisers and directors in all affairs. These in return were warmly attached to their patrons, not only showed them great respect and deference, but supported their interests and in case of poverty helped them to portion their daughters and pay their debts. No law could oblige a patron to be witness against his client or the client against his patron.
78   When the accommodation took place between Romulus and Tatius, uniting the Romans and Sabins, an hundred sabin senators were elected and the legions were increased to 6000 foot and 600 horse; the whole people were divided into three tribes, each tribe containing ten curiae or wards.
The commentator says plutarch was mistaken in the number of the Legion, and asserts from Livy’s authority that during the reign of romulus it never consisted of more than three thousand foot 300 horse; that after the Kings they were augmented to 4000 foot, again to 5000, and lastly by Scipio Africanus to 6000, and the horse to 600.
Romulus adopted the use of the Sabin shields instead of the small Roman targets. The feasts and sacrifices of both nations were united and new ones introduced, the Matronalia and Carmentalia; the former in honor of the women for having put an end to the war. Carmenta is thought by some to be the destiny who presides over Child-birth. By others she is said to have been a priestess who delivered her oracles in verse.

In the feasts of the Lupercalia two young noblemen were produced, a bloody knife was applied to their foreheads and the blood was afterward wiped off by wool dipped in Milk. Then the two young men run about naked and with thongs of goat skin whipped all they met. The young married women were glad of this kind of whipping as they imagined it helped conception.
Some say that Romulus instituted the order of vestals, though the most received account of his birth makes his mother a vestal. Others ascribe the institution to Numa. Romulus as Pontifix maximus had a lituus or rod used in describing the four quarters of the heavens in auguries from the flight of birds. This lituus, after Rome was sacked and burnt by the Gauls, is pretended to have been found unhurt amongst the ruins, a trick of Camillus’s to encourage the citizens to rebuild the city instead of going to Veii as they wanted.
A husband might put away his wife for three causes: adultery, poisoning her children, and counterfeiting his keys.
It is said that Romulus having taken the city of Fidenae made it a Roman Colony and sent there 2500 inhabitants.
Having soon after overcome the Camerians he removed those who survived to Rome and soon after sent back double the number. This was 16 years after the foundation.
Romulus after having subdued all his enemies abroad grew haughty and affected absolute government. He established the lictors who preceded him with rods and leather thongs to bring whom he should direct.
92   Plutarch speaking against the translation of human bodies to heaven adopts the sentiment of Pindar in these lines:

Our bodies shrink to dust by
deaths decree
The soul survives and fills
eternity.

He says, “We must, not contrary to nature, send the bodies with the souls of good men to heaven; but then we must readily believe, that both from their nature and the divine constitution virtuous souls are exalted from men into heroes, from heroes into demigods, and after that, if they are perfectly purified as in the sacred initiations, and refined from all the passions which attend mortality, they are raised to consummate felicity and enrolled amongst the gods not by the vote of a people but by the just and established order of nature.”
Hesiod is said to have originated these four distinctions. Plato has similar ideas in that philosophic fiction of a regular gradation of beings from nothing to infinite; a scheme as inconsistent with fact as sublime in theory. Shaftesbury among the moderns revived it, and Pope has erected a delightful poem upon this foundation.
⟨“For a Prince’s first concern ought to be the preservation of the government itself; and in order to do this he should neither claim more authority than is his due, nor on the other hand⟩ give up any part of his prerogative. Whoever gives up his right, or extends his claim too far, is no more a king, but either a slave to the people or a tyrant, and so becomes odious or contemptible to his subjects. The one seems to be the fault of easiness and good nature, the other of pride and severity.” A false sentiment; it would often be praise worthy in a prince to relinquish a part of an excessive prerogative to establish a more moderate government, better adapted to the happiness or temper of his people! Plutarch pronounces a very hard sentence upon Theseus, on the occasion of his having omitted to hoist the signal agreed upon by his father, though the omission was only an inadvertency. He says,
98   “But Theseus in his forgetfulness of the command concerning the flag can scarcely in my opinion by any excuses, or before the mildest judges, avoid the imputation of Paricide.” This shows in how high veneration the commands of a father were held.
Lyclirgus
107   He met with the works of Homer in Ionia and transcribed and collected them. He is said to have been the first that brought them into general reputation. In his travels to see the government and manners of different countries, he passed into Egypt and “being much pleased with their way of separating their soldiery from the rest of the people he resolved to imitate them at Lacedaemon; and this distinction of the military men from those of low and mechanical employments rendered the constitution much more regular and beautiful.”
Lycurgus being returned to Sparta resolved to new model the commonwealth and, having consulted the oracle concerning it, the prophetess called him “beloved of the gods and rather a god than a man” assuring him that the laws he should establish would make the commonwealth which observed them the most famous in the world.
Sparta had originally two Kings. Archelaus, one of them, said of his partner when he heard him highly extolled for his goodness “How can Charilaus be a good man who cannot be severe even to the worst of men.”
109   “Amongst the many Alterations, which Lycurgus made, the first and most important was the establishment of the Senate, which having a power equal to the Kings in matters of consequence did (as Plato expresses it) foster and qualify the imperious and fiery genius of Monarchy, by constantly restraining it within the bounds of equity and moderation. For the state before had no firm basis to stand upon, leaning sometimes towards an absolute monarchy and sometimes towards a pure demockracy; but this establishment of the senate was to the commonwealth what the ballast is to a ship and preserved the whole in a just equilibrium. For they always adhered to the Kings so far as to oppose a democracy, and on the other side assisted the people to prevent tyranny.”
The having two Kings, the senate and the Ephori are considered by Aristotle as the causes of the duration of the Spartan government. The first circumstance would be in modern times a source of endless confusion and distraction.
The principal regulations of the Spartan government were the ordinances of the oracles called Rhetræ. One of them is in the following terms: “After you have built a temple to Jupiter the Syllanian and to Minerva the Syllanian, and after you have divided the people into tribes and classes, you shall establish a council of thirty senators in the number of which the two Kings shall be comprised and you shall from time to time call the people to an assembly betwixt Babyca & Cnaicon and they shall have the supreme powers of determination.”
The senate proposed and the people adopted or rejected; they could not alter or add. Finding they departed from this rule, a Rhetra was procured decreeing, “That if the peop[l]e should alter or pervert any law, then the senate and Kings should reject it.”
However careful Lycurgus was to temper the constitution, it is said the power of the Kings and senate was found to be too great and sometimes oppressive, which induced Theopompus, one of their Kings, to establish the Ephori. These were five in number chosen among the people for a year. Their authority was very extensive. Theopompus, when his Queen upbraided him one way that he would leave the regal power to his children less than he had received it from his ancestors, replied that he would leave it greater because more durable. For the prerogative being thus kept within reasonable bounds were secured both from envy and dangers.
The most arduous and dangerous thing attempted by Lycurgus was the division of property which when he began was very unequal. The lands and money were in the hands of a few and there were a great number of necessitous people. “Therefore that he might banish out of the commonwealth, luxury and arrogance and envy and fraud, together with those more fatal and inveterate distempers of a state, wealth and poverty, he persuaded the people to reduce the whole Country to a common stock to consent to a new division of the land, and live all in perfect equality allowing the pre-eminence to virtue only, and considering no other difference or inequality between one man and another, but what the disgrace of doing base actions or credit of doing worthily created.” He divided the whole country of Laconia into thirty thousand shares and the territory of the city of Sparta into 9 thousand and made the distribution. A lot was so much as to yield one year with another seventy bushels of grain for the master of the family and twelve for his wife with a proportion of wine and fruits. The whole population this ground could support could not much exceed 600.000.
To destroy avarice he cried down all the gold & silver and made only iron current.
“He instituted public tables at which every citizen was obliged to eat. There were different messes. No man could be admitted into any mess but by unanimous consent.”
The Rich were so enraged at Lycurgus that a tumult arose one day and a young man run after him and knocked out one of his eyes. He carried the young man home with him and instead of punishing him as he was authorised to do made him one of his most zealous partizans by kindness.
The principal dish of the Lacedemonians was a kind of blackbroth which the old men fed solely upon by preference. A King of Pontus sent for a Lacedæmonian cook, to make him some black broth. Finding it very disagreeable on tasting it, the cook observed to him, “Sir to make this broth relish, you must first bath yourself in the Eurotas.”
By one of his Rhetræ Lycurgus forbid his laws being written, imagining that the impressing would be more lasting and efficacious by obliging the citizens to depend on their memory, than by referring them to a written code.
Another of the Rhetræ ordained that only the saw and the ax should be used in their buildings. This was to prevent luxury in building furniture &c. For as Epaminondas afterwards said of his table, “Treason will never come to such a dinner as this;” so Lycurgus thought that such houses would never be the receptacles of luxury and superfluity.
Another Rhetra ordained that they should not make war often or long with the same enemy for fear of instructing them in the art of war.
To make the women more robust and more capable of a vigorous offspring, he ordered them to practice several of the athletic exercises, and to destroy an excessive delicacy he ordained that at certain solemn feasts and sacrifices the virgins should go naked as well as the young men and in this manner dance in their presence.
The women of these occasions used to praise or rally the young men who had done any honorable or dishonorable action, which was a great incitement to emulation.
To promote marriage those who continued batchelors beyond a certain age were made infamous by law. They were excluded from the public spectacles and the magistrates sometimes made them dance naked through the market place singing a song to their own disgrace.
124   When a couple were to be married the husband carried off the bride by force. She who was charged with the management of the wedding shaved the head of the bride, dressed her in mens cloaths and left her at the place of rendezvous where after the usual supper the Bride groom came secretely in quest of her, untied her girdle and carried her to another bed. The intercourse between them continued [for] some time privately.
125   To prevent jealousy a man might lend his wife. “Lycurgus allowed a man who was in years and had a young wife to recommend some virtuous handsome young man that she might have a child by him, who might inherit the good qualities of such a father. On the other side a worthy man, who was in love with a married woman, on account of her modesty and the beauty of her children, was at liberty to beg of her husband admission to her, that thus by planting in a good soil he might raise a generous progeny to possess all the valuable qualifications of their parents.”
127–128   It was ordained that deformed and sickly children should be cast into the place called Apothetæ, a deep cavern near the mountain Taygetus; to prove the strength of their constitutions the women used to bathe the new born children in wine instead of water; imagining that epyleptic and weakly children would die in the operation and only the vigorous and healthy survive. The principle was that it was neither for the good of the public nor of the Child itself that it should be preserved when nature had denied it the means of happiness, health, and strength. A horrid practice mentioned with no marke of disapprobation.
Every lad had a lover or friend who took care of his education and shared in the praise or blame of his virtues or vices. It was the same with the women.

129   The Youth were educated to theft, to give them habits of courage and address. If taken in the fact, the person was severely whipped for his negligence and want of dexterity.
The youth were accustomed to spare diet to stimulate their enterprise in this way and promote their health.
Plutarch has this remark: “But there was another subordinate intention which was to make them grow tall; for the vital spirits not being overburthened and oppressed by too great a quantity of nourishment (which necessarily extends itself into thickness and breadth) do by their natural lightness and activity mount upwards so that the body while it is pliable and yielding must necessarily increase in length”—a kind of jargon which only shows the ignorance of the times in the science of the human frame.
130   Tis said that a young Lacedæmonian having stolen a fox, and put it under his cloak, suffered it to tear out his bowels rather than be detected in the fact.
It was primitively a custom to sacrifice a man to Diana Taurica every year, which sacrifice was abolished by Lycurgus and her Goddessship was obliged to content herself with the blood of the boys who had been whipped round her altar.
The Lacedæmonians were remarkable for a laconic, sententious way of speaking. Among other sayings recorded of Lycurgus are these: Being consulted how best to oppose an invasion of their enemies, he replied by continuing poor and one not coveting to have more than another. Being again consulted whether it were requisite to inclose the city with a wall he sent back word, “That city is best fortified which has a wall of men instead of brick.”
A stranger once said to Theopompus that he was so remarkable for his love to the Lacedæmonians as to be called from thence Philolacon (a lover of the La–d–s). Theopompus replied that it had been more for his honor to have been called Philopolites (a lover of his own countrymen).
An Orator at Athens asserting that the Lacedæmonians were an illiterate and ignorant people, Plistonax, the son of Pausanias, told him: “You say true for we only of all the Grecians have learned none of your ill qualities.”
A spartan being asked to go to hear a man who exactly counterfeited the voice of the Nightingale replied: “I have heard the Nightingale itself.”
The Lacedæmonians erected a temple to the Muses and cultivated poetry and music with success making them subservient to moral and political purposes.
When the Spartans were at war their exercises were more moderate and their fare better; so that war to them was the season of repose and enjoyment. They always advanced to battle with a hymn to Castor. When they routed the enemy, they persued them no further than ’till they were assured of the victory; then they sounded a retreat, thinking it base to destroy those who made no resistance. This was not the practice in remote antiquity. “This conduct did not only show their magnanimity, but had an advantage in it too; for the enemy knowing that they killed only those who resisted and gave quarter to the rest, generally thought it their best way to consult their safety by flight.”
138   The Spartans despised all labour and mechanic arts; arms were the only honorable profession. The Helots tilled the ground and paid their masters the revenues already mentioned. “A certain Lacedæmonian happened to be at Athens when the Courts of justice were sitting, and hearing that a citizen who had been fined for idleness came home much discontented, and attended by his friends who were greatly concerned for his disgrace, the Lacedæmonian desired the company to show him the man who was condemned for living like a Gentleman.”
The Spartans were so far from being morose that Lycurgus dedicated a little statue to the god of laughter and great pleasantry prevailed in conversation.
Xenophon says it was the custom for the Ephori to appoint three officers and each of these were to pick out an hundred of the best men in the city, and it was a point of great emulation to be one of
140   these three hundred. Padaretus, having been refused admittance into this list returned home well pleased saying “he rejoiced to find that there were in Sparta three hundred men better than himself.”
The senate were chosen for life out of men not under sixty; a wise institution. The elections were made by shoutings, and persons were placed apart to number the frequency and loudness of those for each candidate.
The person chosen had two portions of food allowed him at the public tables, one of which he gave to the woman he esteemed most; a great mark of distinction.
Lycurgus banished all strangers who could not give a very good account of themselves to prevent a corruption of morals and the introduction of customs repugnant to the constitution.
143   “Hitherto (says Plutarch) I for my part can see no sign of injustice in the laws of Lycurgus (though some who allow that they are well contrived for making men good soldiers, yet censure them as defective in civil justice and honesty). Perhaps it was the Cryptia or Ambuscade, if this were one of Lycurgus’s institutions, as Aristotle says it was, that gave Plato likewise the same opinion both of the law giver and his government. The thing was this: The Magistrates dispatched from time to time some of the ablest of the young men into the Country, where they dispersed themselves, being armed only with their daggers and taking a little necessary provision with them. In the day time they hid themselves in the thickets and clefts, but in the night they issued out into the highways and killed all the helots they could light upon; sometimes they set upon them by day, as they were at work in the fields and murdered the ablest and stoutest of them. And Thucidydes in his history of the Pelponnesian war, tells us that such of them as the Lacedæmonians had singled out for their valour were crowned as persons infranchised and went about to all the temples in token of freedom, but that soon after they all disappeared of a sudden, being about the number of 2000, and no man either then or since could give any account how they were destroyed. Aristotle particularly says, that the Ephori as soon as they entered into their office used to declare war against them that they might be massacred under pretence of law. In other respects, too, the Spartans dealt very hardly with them; for they often forced them to drink to excess and led them in that condition into their public halls, that their children might see what a contemptible vice drunkenness was. They made them sing such songs and dance such dances as were vulgar and ridiculous, forbidding them to meddle with any that were liberal and graceful. Upon this account when the Thebans invaded Laconia and took a great number of Helots Prisoners, they could by no means persuade them to sing the odes of Terpander, Alcman, or Spendin the Lacedæmonian, because they said that they were forbidden by their masters.”
After Lycurgus thought his institutions had acquired stability, he took an oath of the whole nation to observe them ’till his return, and set out to consult the oracle of Delphi: “Whether the laws he had established were sufficient to make a city virtuous and happy.” The oracle replied “That his laws were excellent and that the city should continue in the highest renown while it observed the polity of Lycurgus.” He wrote down this answer and sent it to Sparta and then that his countrymen might never be released from their oath it is said he put an end to his own life by a total abstinence from food.
The Government established by him remained in vigor about five hundred years ’till a thirst of empire tempted the Spartans to entertain foreign troops and introduce Persian gold to maintain them; then the institutions of Lycurgus fell at once and avarice and luxury were introduced.
Numa Pompilius
155–156   After the death of Romulus, the Romans and Sabins not being able to agree on the choice of another King, came to this determination—that each senator should exercise the regal power by turns six hours by day and six hours by night to prevent all jealousy, and this kind of Government was called an Interregnum. But the people clamouring through envy and jealousy, the Senate were obliged to come to the determination of choosing a King and they adopted the wise expedient of one party choosing out of the body of the other. The choice was left to the Romans who pitched upon Numa and sent an embassy to him in his retirement to persuade him to accept the royalty. He was prevailed upon with great difficulty. His answer to the ambassadors, page 160, is full of very sensible reflections. He was a wise Prince and went a great way in civilizing the romans. The chief engine he employed for this purpose was religion, which could alone have sufficent empire over the minds of a barbarous and warlike people to engage them to cultivate the
157   arts of peace. “Numa (says Plutarch) judging that it was no slight undertaking to civilize the furious and unruly spirit of this people called in the assistance of religion and chiefly by the sacrifices, processions, and religious dances, which he appointed [and] at which he officiated in person and in which an agreeable amusement was mixed with their solemn devotion, he soothed the minds of the people and rendered their fiery martial temper more cool and sedate. Sometimes he filled their imaginations with religious terrors pretending that ⟨strange apparitions were seen, and dreadful voices heard; whereby he⟩ subdued their minds and rendered them submissive by superstition. It is not improbable says Plutarch that God, who places not his affections on horses or birds but on mankind, should be pleased to dwell with such as are eminently virtuous and not disdain to converse with the wise and good, though it be altogether irrational to believe that any god or Dæmon is capable of a sensual love for a human bodily form or beauty; and yet the Egyptians make a distinction which seems not very absurd; they suppose that a divine spirit may possibly approach a woman and produce in her the principles of generation; but on the other side that it is impossible for a man to have any such intercourse with a goddess; but at the same time they do not consider that there can be no mixture without a mutual communication.”
Speaking of Zaleucus, Minos, Zoraster, Lycurgus, Numa and others, he says: “What if we should suppose that the gods make it a serious business to inspire such men with great and noble designs, and that if they ever converse with poets and musicians, they do it merely to divert themselves?”
165   It is said that Pythagoras had tamed an eagle which in pronouncing certain words would come down to him; sometimes when the people were assembled at the Olympic games he would show them a golden thigh upon which Timon the Philiasian wrote this distich:

The Samian juggler of applause so proud
Who tries with solemn words to cheat the crowd.

In like manner Numa feigned that a certain Goddess or Mountain nymph was in love with him and frequently met him in private.
165   “Pythagoras supposed that the supreme being was not an object of sense or capable of any suffering or infirmity, but was incorruptible, invisible, and to be comprehended only by the mind. And Numa forbad the romans to represent God in the form of man or beast; nor was there any picture or statue of a deity admitted among them formerly; for during the space of the first hundred and seventy years, they built temples and erected chapels but made no images, thinking that it was a great impiety to represent the most excellent beings by things so base and unworthy, and that it was by the understanding only that men could form any conception of the deity.”
167   The first institution of Chief Priests called Pontifices is ascribed to Numa.
The Numa is ascribed the institution of the sacred fire and the Vestal Virgins. If by any accident the fire became extinct it was relighted by burning glasses. The number of vestal virgins were six who were obliged to preserve their chastity thirty years; a violation of which subjected them to being buried alive.
“It is said also that Numa built the temple of Vesta, intended for a repository of the holy fire, in an orbicular form, not with a design to represent the figure of the earth, but the frame of the Universe, in the center of which the Pythagoreans place the element of fire, giving it the name of Vesta or Unity; but they do not hold that the earth is immoveable, or that it is situated in the middle of the world, but that it has a circular motion about the central fire. Nor do they count the Earth among the chief or primary elements. And this they say was the opinion of Plato, who in his old age, held that the earth was placed at a distance from the center, for that being the principal place was reserved for some more noble and refined body.”
172   Numa instituted the Priests called Fetiales whose office it was to judge of the merits of a war before it was entered upon and to accommodate differences. When the Romans received any injuries from their neighbours, they dispatched these priests to represent their grievances and obtain amicable redress, which being refused they denounced war. It is remarkable that the decrees of these priests upon different occasions were very consistent with unbiassed justice, and that when their advice was not followed, the Romans generally had cause to repent it.
Numa pretended that a certain Target fell from heaven which while it was preserved would render the romans invincible. He had el[e]ven others made exactly like it, and the whole deposited in different temples, the true one in that of Minerva near her statue. These Targets were called Ancylia.
It is said that Numa having invited a number of citizens to an entertainment told them that the Goddess with whom he conversed was coming in and all of a sudden the whole room was changed into a more splendid and better furnished apartment.
Numa built a temple to Faith and to Terminus, the god of bounds, and taught the Romans that to swear by faith was the most solemn of all oaths. This was to teach them to respect their engagements and the boundaries of their neighbours.
Numa encouraged the citizens much to Agriculture and for this purpose distributed the lands into Pagi or boroughs appointing overseers to them. He would himself survey the lands, reward the industrious, and reprove the indolent. The people were then divided into two classes, Romans and Sabins. Productive of great inconveniences. He thru them into companies.

Doctor Halleys Table of Observations Exhibiting the Probabilities of life, containing an account of the whole number of people at breslau capital of silesia, and the number of those of every age from one to an hundred.


Ages
Persons
Ag[es]
Per[sons]
Ag[es]
Per[sons]
 



Ages
Persons


7
5547


14
4584


21
4270


28
3964


35
3604


42
3178


49
2709


56
2194


63
1694


70
1204


77
692


84
253


100
  107



34000



33893






1
1000
8
680
15
628


2
855
9
670
16
622


3
798
10
661
17
616


4
760
11
653
18
610


5
732
12
646
19
604


6
710
13
640
20
598


7
 692
14
 634
21
 592



5547

4584

4270


 


Ages
Persons
Ag[es]
Per[sons]
Ag[es]
Per[sons]


22
586
29
539
36
481


23
579
30
531
37
472


24
573
31
523
38
463


25
567
32
515
39
454


26
560
33
507
40
445


27
553
34
499
41
436


28
 546
35
 490
42
 427



3964

3604

3178


 


Ages
Persons
Ag[es]
Per[sons]
Ag[es]
Per[sons]


43
417
50
346
57
272


44
407
51
335
58
262


45
397
52
324
59
252


46
387
53
313
60
242


47
377
54
302
61
232


48
367
55
292
62
222


49
 357
56
 282
63
 212



2709

2194

1694


 


Ages
Persons
Ag[es]
Per[sons]
Ag[es]
Per[sons]


64
202
71
131
78
58


65
192
72
120
79
49


66
182
73
109
80
41


67
172
74
98
81
34


68
162
75
88
82
28


69
152
76
78
83
23


70
 142
77
 68
84
 20



1204

692

253


From 84 to 100 are—107

From this table it will appear there are 18053 persons between 18 and 56, half of whom are fencible men, more than ¼ of the whole.
According to the tables of deathes and births in the same city drawn up monthly by Doctor Newman for the course of five years, it appears that upon an average there were born annually   1238


Buried ―――――――
1174


Difference
64


By the same tables it appears that 348 of the births die in first year, and that in 5 years afterwards 193 more die so that only 692 children survive six years.
Table of deaths of different ages, the first column representing the ages, the second the number of persons who die.


Ages
7
8
9
14
18
21
27
28
35



Persons
11
11
6–5½
2–3½
5–6
4½–6½
9
8–7
7



 


Ages
36
42
45
49
54
55
56
63




Persons
8–9½
8–9
7
7–10
11
9
9–10
12–9½




 


Ages
70
71
72
77
81
84
90
91
98
99


Persons
14
9
11–9
6–7
3–4
2–1
1
1
0
⅕


 


Ages
100











Persons
⅖











The average of human life by these tables appears to be about 28½ or 29 years.
Doctor Halley has calculated the value of lives on the following scale:



Age
YearsPurchase
Age
YearsPurchase
Age
YearsPurchase


1
10.28
25
12.27
50
9.21


5
13.40
30
11.72
55
8.51


10
13.44
35
11.12
60
7.60


15
13.33
40
10.57
65
6.54


20
12.78
45
9.91
70
5.32


It has been found by experience that the total number of the inhabitants of the Country is to the births as 35 to 1, and in England for a number of years the males and females born have been as 18 to 17. Women in every period have been observed to live three or four years longer than men.
In England the proportion in 100.000 people has been estimated as follows:


Married men and women
34.500


Widowers
1.500


Unmarried youth & Children
45.000


Servants
10.000


Travellers strangers &c
4.000


Short Rule to determine the average interest per annum for any sum of money for a given term of years at a given rate, discharging annually an equal proportion of the principle. Example: Suppose A should borrow of B 1.200.000£ payable in twenty years, one twentieth part or 60,000£ annually, interest at 8 per Cent ⅌ annum, what would be the average sum each year to pay off the whole interest in twenty years? Answer 50.400£.


Process and rule:


Sum borrowed
1.200.000


find the amount of the interest for one year


say
£ 96.000—


take the mean of the number of years that is of 20—10½


Multiply the interest of the whole sum for one year with this mean of 10½, divide the product by 20, the number of years, and the quotient will be the sum required—£50.400
Quere? Would it not be adviseable to let all taxes, even those imposed by the states, be collected by persons of Congressional appointment and would it not be adviseable to pay the collectors so much per Cent on the sums collected?
Money Coined in England from the Reign of Queen Elizabeth to that of George 1st inclusive that is from the Year 1558 to 1727.



169 years


In
Elizabeths Reign
£.
5.513.711.11 17   


James 1st
5.432.351.13  9   


Charles 1st
12.096.220—      


Charles 2d
7.899.434 2 1⟨¼⟩


James—2d
2.631–955 8 1⟨¾⟩


Great Recoinage amountedto £ 6. 435. 039. 14. 9½



Kings Williams regign

10.511.963 17.11⟨¾⟩


Queen Annes
2.691.626.  6 8⟨½⟩


George 1st
8.725.921.15. 6    



 55.503.184.15 38


When you can get more of foreign Coin, coin for your native exchange is said to be high & the reverse low. For instance, when for a bill of one crown of three livres in france on Holland, you can get 60 gros, exchange is high; when only fifty it is low. The par is 54. That is, when the native money is worth more than the par in foreign exchange is high, when worth less it is low.
America
Wool may become an article of trade. We may raise Goats in the Southern colonies for the Skin and hair.
